DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending; 
Claims 12-13 are currently amended; claims 14-16 are original; claims 1-11 are withdrawn;
Claims 12-16 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Response to Arguments
Applicant’s arguments with respect to claims 12-16 have been considered but are moot because the arguments do not apply to the current interpretation of Kalman and Iverson. Additionally, the arguments are not persuasive.
Regarding Applicant’s argument wherein “…the office action fails to identify which portion of Kalman’s disclosure allegedly teaches the claimed “wherein tightening the tightening element causes the gap to close in a direction perpendicular to the tightening element axis…” The Examiner asserts that similar to the instant application the gap of Kalman and Inverson are closed via the rotational movement. Thus, the gap is closed via the component of the movement that is perpendicular to the axis of the bolt. See the annotated figures below. 

    PNG
    media_image1.png
    631
    673
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    555
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    652
    441
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In light of the disclosure it is unclear how the tightening element causes the gap to close in a direction perpendicular to the axis of the tightening element as recited in claim 1 because paragraph [0008] of the specification generically recites that the gap is closed perpendicular to the bolt axis. However, in light of the figures of the elected species it appears that one end of the element (112) and element (111) is prevented from moving in perpendicular direction with respect to the axis of the bolt. Element 112 can only close the gap via the rotational movement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because it is unclear how the tightening element causes the gap to close in a direction perpendicular to the axis of the tightening element because in light of the figures of the elected species it appears that one end of the element (112) and element (111) is prevented from moving in perpendicular direction with respect to the axis of the bolt. Element 112 can only close the gap via the rotational movement.
Claims 13-16 are rejected based on their respective dependencies.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kalman (U.S. Pat. No. 9249813 B2).
	Regarding claim 12, Kalman teaches a mounting clamp for mounting a solar panel onto a mounting rail, the mounting clamp comprising:
a top engagement feature (Kalman; 120) configured to engage a frame portion of a solar panel [intended use];
a bottom engagement feature (Kalman; 130) pivotably secured relative to the top engagement feature and configured to engage an interior portion of the mounting rail [intended]; and
a tightening element (Kalman; 141) configured to, when tightened  in a direction parallel to a tightening element axis extending along a length of the tightening element, cause the bottom engagement feature to pivot relative to the top engagement feature and to close a gap (Kalman; gap between 120, 130) between a portion (Kalman; portion of 120) of the top engagement feature and a portion (Kalman; portion of 130) of the bottom engagement feature to clamp the frame portion of the solar panel against an exterior portion of the mounting rai [intended use]  	wherein tightening the tightening element causes the gap to close in a direction perpendicular to the tightening element axis [via the component of the angular movement].
 	Regarding claim 13, Kalman teaches the tightening element (Kalman; 141) is a bolt rotatable about the tightening element axis (Kalman; central axis of 141), and 
 	Regarding claim 15, Kalman teaches the bottom engagement feature (Kalman; 130) is pivotably secured relative to the top engagement feature (Kalman; 120) about a pivot axis (Kalman; X1) perpendicular to the bolt axis.
Claims 12-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or alternatively as being obvious over Kalman (U.S. Pat. No. 9249813 B2).
Regarding claim 16, Kalman teaches comprising a pivot pin (Kalman; 131), and wherein the top engagement feature (Kalman; 120) and the bottom engagement feature (Kalman; 130) are secured relative to the pivot pin. Kalman teaches the pin as shown above. However, assuming arguendo that element 131 cannot be construed as pin. The Examiner takes the official notice that providing pion with the mounting clamp 
Alternatively, claims 12-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Iverson (U.S. Pat. No. 20050095062 A1).
		Regarding claim 12, Iverson teaches a mounting clamp for mounting a solar panel onto a mounting rail, the mounting clamp comprising:
a top engagement feature (Iverson; 18 when used in the orientation as shown below) configured to engage a frame portion of a solar panel [intended use];
a bottom engagement feature (Iverson; 16) pivotably secured relative to the top engagement feature and configured to engage an interior portion of the mounting rail [intended]; and
(Iverson; 20) configured to, when tightened  in a direction parallel to a tightening element axis extending along a length of the tightening element, cause the bottom engagement feature to pivot relative to the top engagement feature and to close a gap (Iverson; gap between 30, 36) between a portion (Iverson; 36) of the top engagement feature and a portion (Iverson; 30) of the bottom engagement feature to clamp the frame portion of the solar panel against an exterior portion of the mounting rai [intended use] 	wherein tightening the tightening element causes the gap to close in a direction perpendicular to the tightening element axis [via the component of the angular movement].

    PNG
    media_image4.png
    523
    645
    media_image4.png
    Greyscale

	Regarding claim 13, Kalman teaches the tightening element (Iverson; 20) is a bolt rotatable about the tightening element axis (Iverson; central axis of 20), and 
 	Regarding claim 14, Kalman teaches the bolt (Iverson; 20) loosely extends through the bottom engagement feature (Iverson; 16) and threads into the top engagement feature (Iverson; 18 e.g. when used in the orientation as shown above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631